SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of theSecurities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x]Filed by a Party other than the Registrant [_]Check the appropriate box:[_] Preliminary Proxy Statement [_] Soliciting Material Under Rule[_] Confidential, For Use of the 14a-12 Commission Only (as permitted by Rule 14a-6(e)(2)) [_]Definitive Proxy Statement [x] Definitive Additional Materials EASTMAN KODAK COMPANY (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box):[x] No fee required.[_] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing feeis calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid:[_] Fee paid previously with preliminary materials: [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid:2) Form, Schedule or Registration Statement No.: 3) Filing Party:4) Date Filed: IMPORTANT EASTMAN KODAK COMPANY ANNUALMEETING INFORMATION — YOUR VOTE COUNTS! Annual Meeting Notice of Internet Availability of Proxy Materials Important Notice Regarding the Availability of Proxy Materials for Eastman Kodak Company’s Annual Meeting to be Held on May 12, 2010 at 9:00 a.m., Eastern Time, at the Learning Center at Miami Valley Research Park, 1900 Founders Drive, Dayton, OH 45420 Under Securities and Exchange Commission rules, you are receiving this notice that the proxy materials for Eastman Kodak Company’s Annual Meeting are available on the internet. Follow the instructions below to view the materials and vote online or request a copy. The items to be voted on are on the reverse side. Your vote is important! This communication presents only an overview of the more complete proxy materials that are available to you on the internet. We encourage you to access and review all of the important information contained in the proxy materials before voting. The Annual Report on Form 10-K and Notice of 2010 Annual Meeting and Proxy Statement are available at: www.envisionreports.com/ek Easy Online Access — A Convenient Way to View Proxy Materials and VoteWhen you go online to view materials, you can also vote your shares. Step 1: To view and/or print the materials, go to www.envisionreports.com/ek Step 2: To vote, go to www.envisionreports.com/ek and click on Cast Your Vote or Request Materials Step 3: Follow the instructions on the screen to log in. Step 4: Make your selection as instructed on each screen to select delivery preferences and vote. You can also help the environment by consenting online to receive electronic delivery of future materials. Obtaining a Copy of the Proxy Materials – If you want to receive a paper or e-mail copy of these documents, you must request one. There is no charge to you for requesting a copy. Please make your request for a copy as instructed on the reverse side on or before May 2, 2010 to facilitate timely delivery. Notice of the 2010 Annual Meeting of Shareholders The Annual Meeting of Shareholders of Eastman Kodak Company will be held on Wednesday, May 12, 2010 at 9:00 a.m., Eastern Time, at The Learning Center at Miami Valley Research Park, 1900 Founders Drive, Dayton, OH 45420. The following proposals will be voted on at the Annual Meeting: 1. Election of 14 directors named in the Proxy Statement for a term of one year or until their successors are duly elected and qualified. 2. Ratification of the Audit Committee’s selection of PricewaterhouseCoopers LLP as our independent registered public accounting firm. 3. Approval of amendment to, and re-approval of the material terms of, the 2005 Omnibus Long-Term Compensation Plan. 4. Approval of amendment to, and re-approval of the material terms of, the Executive Compensation for Excellence and Leadership (EXCEL) Plan. The Board of Directors recommends a vote FOR Items 1, 2, 3 and 4. If you were a shareholder of record at the close of business on March 15, 2010, you are entitled to vote at the Annual Meeting. We are taking advantage of the Securities and Exchange Commission “e-proxy” rules that allow public companies to furnish proxy materials to their shareholders over the internet. These rules allow us to provide you with the information you need, while lowering the cost of delivery and reducing the environmental impact of our Annual Meeting. If you have any questions about the Annual Meeting, please contact: Shareholder Services,
